COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Eva Garcia v. Gustavo Gallardo

Appellate case number:    01-22-00029-CV

Trial court case number: 2020-55783

Trial court:              246th District Court of Harris County

        Appellant, Eva Garcia, has filed a notice of restricted appeal of the trial court’s default
judgment in a suit affecting the parent-child relationship. Appellee, Gustavo Gallardo, has filed
a motion to dismiss the appeal, asserting that appellant failed to comply with the deadline for
filing a notice of restricted appeal and that appellant timely filed a post-judgment motion. See
TEX. R. APP. P. 26.1(c), 30. The motion to dismiss the appeal is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: April 19, 2022